PELHAM, J.
— The defendant was convicted of the offense of buying, receiving, concealing, or aiding in concealing a bale of cotton, knowing it to be stolen, and not having the intent to restore it to the owner.
The bill of exceptions shows objection after objection made to questions calling for manifestly legal testimony clearly admissible in evidence.' In every instance a motion is shoAvn to have been made to exclude the answer, and exception reserved to the adverse ruling of the court. It would appear, from the fact that one of the grounds of objection stated in nearly every instance was “that the corpus delicti of the offense had not been established,” that it ivas upon the idea that the corpus delicti had not been proven that the objections were interposed. There is nothing in this contention.- It had been shown that the bale of cotton had been taken from the ginhon.se, where it was stored, without the consent of the person who had charge and custody of it for the OAvner, and that a bale bearing the same marks had been hauled from the direction of the gin, by the defendant and a companion, in a wagon towards a Avarehouse; that it was put in the warehouse by the defendant’s companion, Avho took a receipt in his name for it; and that the defendant again joined his companion as he drove off from the Avarehouse, Avhere the cotton had been deposit*257ed. Even if this be considered only circumstantial evidence, tbe corpus delicti may be shown by such proof. — Ryan v. State, 100 Ala. 94, 14 South. 868; Winslow v. State, 76 Ala. 42; Colquitt v. State, 61 Ala. 48; Johnson v. State, 59 Ala. 37; Matthews v. State, 55 Ala. 187.
It was also shown that this bale of cotton was sold by the defendant on the same day it was stored in the warehouse, and that the defendant exhibited a sample of the bale to a buyer and delivered to him the warehouse receipt that had been issued for it. The warehouse receipt held by the defendant stood in lieu of the bale of cotton, and the original holder by virtue thereof holds possession of the bale of cotton represented by it. — Porch v. Lewis, 6 Ala. 523, 60 South. 444. The possession of the receipt by the defendant was certainly a circumstance that might be looked to as showing defendant’s possession of the stolen cotton, and it was shown that he actually sold and delivered the cotton on this receipt.
We have examined all of the rulings on the evidence shown by the record, and find no reversible error. The general charge requested in behalf of the defendant was properly refused.
Affirmed.